Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	This application contains claims directed to the following patentably distinct species 
Species I: FIGS. 1-3
Species II FIGS. 4-5
 The species are independent or distinct because Species I is designed to go into a crib and Species II is designed to go into a bassinette. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the species generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groupings of patentably distinct species require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries). Such burden is not limited to searching or finding prior art for the patentably distinct species, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	During a telephone conversation with Jayne Saydah on 09/16/2021 a provisional election was made without traverse to prosecute the invention of Species II, claim 4-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Species I is withdrawn 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms transparent and nontransparent are not mentioned in the specification. The drawings do not appear to reasonably convey show these specific features since the baby could be seen from parts of the sidewall that is not part of the window. The applicant appears to have support for a mesh product but the term “transparent” has no written support.
	



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation "the cushion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret the claim as if it is dependent on claim 14.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7404219 issued to Berkey in view of U.S. Patent No. 5778465 issued to Myers further in view of U.S. Patent No. 9943175 issued to Spencer.

Regarding claim 4,
	Berkey discloses a baby receiving apparatus for insertion into a bassinette, (Berkey: FIG. 4 (302) see also col. 4 lines 41-44) the apparatus comprising: a flat surface extending longitudinally between a pair of longitudinally extending lateral sides; (Berkey: FIG. 4 (310, 320) wherein there are two longitudinal lateral sides) a sidewall surrounding the flat surface, (Berkey: FIG. 4 (320) wherein the sidewall may be interpreted as the wall that extends transversely between the bassinette’s lateral sides) a cushion positioned directly adjacent at least one lateral side of the pair of lateral sides of the flat surface, the cushion being adjacent the side wall, the cushion extending above the flat surface (Berkey: FIG. 4 (330) is inserted on the flat surface (310)) …
	Berkey does not appear to disclose the sidewall being tapered, inwardly, such that the sidewall narrows from an upper portion towards a lower portion which is connected to the flat surface;… a plurality of attachments connected to the upper portion of the sidewall, the plurality of attachments configured to attach to the bassinette… and the cushion extending a shorter longitudinal distance than the flat surface extends longitudinally.
	However, Myers discloses the sidewall being tapered, inwardly, such that the sidewall narrows from an upper portion towards a lower portion which is connected to the flat surface; (Myers: FIG. 2 (44))
	It would have been obvious for one having ordinary skill in the art to modify the shape of the sidewalls of Berkey as taught by Myers since doing so would have yielded predictable results and resulted in an improved device, namely, a device that allows an infant to be confined to a smaller area to simulate the feeling of being cuddled and to avoid infant sudden death in which one of ordinary skill in the art would have recognized as a predictable result. 
	In addition, it has been held that change in size/shape is a matter of design choice and is not patentable over the prior art unless an unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	In another embodiment of Berkey, Berkey discloses a plurality of attachments connected to the upper portion of the sidewall, (Berkey: FIG. 2 (140)) the plurality of attachments configured to attach to the bassinette; (The examiner notes that although not 
	It would have been obvious for one having ordinary skill in the art to modify the bassinette embodiment of Berkey to have attachments configured to attach to the bassinette as taught by Berkey in order to make sure that the insert is well secured in order to avoid part of the sidewall falling off and suffocating the infant in which one of ordinary skill in the art would have recognized as a predictable result.
	Berkey does not appear to disclose and the cushion extending a shorter longitudinal distance than the flat surface extends longitudinally.
	However, Spencer discloses the cushion extending a shorter longitudinal distance than the flat surface extends longitudinally. (Spencer: FIG. 1 (22) wherein mesh insert may be interpreted as a cushion which extends a shorter distance than flat surface (18))
	It would have been obvious for one having ordinary skill in the art to modify the dimension of the cushion of Berkey to be a smaller size than the longitudinal distance of the flat surface as taught by Spencer in order to make it easier to position the cushion into the insert in which one of ordinary skill in the art would have recognized as a predictable result.
	Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case the dimensions of the cushion is smaller than that of the longitudinal side of the flat surface. Thus it would have been obvious for one 

Regarding claim 5,
	The Berkey/Myers/Spencer combination discloses the apparatus of claim 4, wherein the sidewall further comprises: a window configured to allow the baby to be seen through the sidewall. (Berkey: FIG. 5 (324) wherein the baby can be seen since (324) which would otherwise be (124) in another embodiment, can be made from mesh material col.3 lines 47-50 which would allow a user to view a baby and preserve air flow)

Regarding claim 6,
 	The Berkey/Myers/Spencer combination discloses the apparatus of claim 5… the window is comprised of a … mesh (Berkey: col. 3 lines 47-50)
Berkey does not appear to disclose the sidewall is comprised of a 3-D mesh.
	However, Myers discloses the sidewall comprised of a 3-D mesh. (Myers: col. 3 lines 24-26)
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey to have the entire sidewall made from 3-D mesh as taught by Myers in order to get a better view of the child inside the bassinette insert in which one of ordinary skill in the art would have recognized as a predictable result.
	Berkey does not appear to disclose the window is comprised of a different mesh that is more transparent than the 3-D mesh and through which the baby can be seen. 


claim 9,
	The Berkey/Myers/Spencer combination discloses the apparatus of claim 5, wherein the window is entirely surrounded by the sidewall, includes a lower boundary (Berkey: FIG. 5 (310) wherein the part where (324) meets (310) may be interpreted as a lower boundary and the window (324) is surrounded by the sidewalls) and an upper boundary, the lower boundary extending … below the cushion (The examiner notes that cushion (330) is positioned above (310) which would mean that the lower boundary would otherwise be positioned below the cushion since the point where (310) and (324) meet is considered as a lower boundary.) and the upper boundary positioned below the attachments. (Berkey: the top part of (324) is positioned below the attachments)
	Berkey does not appear to disclose the lower boundary extending above and below the cushion.
	However, the examiner notes that it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case having a lower boundary and upper boundary extending above and below the cushion would not affect the operability of the device of Berkey.

Regarding claim 10,
	The Berkey/Myers/Spencer combination discloses the apparatus of claim 4, wherein the sidewall further comprises: a non-transparent mesh fabric (Berkey: col. 3 lines 30-35 and a … mesh fabric, (Berkey: col. 3 line 47 wherein the examiner notes that depending on the size of the net elements in the mesh would allow a user to see inside into the crib) the …mesh fabric defining a window in the sidewall. (Berkey: FIG. 5 (324))
	Berkey does not appear to disclose a transparent mesh fabric. 
	However, it would have been obvious for one having ordinary skill in the art to modify the mesh of the window to be transparent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. In this case the intended use is being able to view an infant.



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7404219 issued to Berkey in view of U.S. Patent No. 5778465 issued to Myers further in view of U.S. Patent No. 9943175 issued to Spencer further in view of U.S. Patent No. 6170101 issued to McCloud.

Regarding claim 7,
	The Berkey/Myers/Spencer combination discloses the apparatus of claim 5, wherein the window extends a longitudinally a shorter length than the flat surface extends longitudinally.
	However, McCloud discloses wherein the window extends a longitudinally a shorter length than the flat surface extends longitudinally. (McCloud: FIG. 1 (25) wherein the windows extend a longitudinally shorter distance than a flat surface (i.e. mattress)). 
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey to have the windows extend a longitudinally shorter distance than the flat surface since doing so would have otherwise saved money in cost of production of mesh in the product in which one of ordinary skill in the art would have recognized as a predictable result.
	In addition, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Regarding claim 8,
	The Berkey/Myers/Spencer combination discloses the apparatus of claim 5, wherein the window is entirely surrounded by the sidewall, and the window includes a lower boundary (Berkey: FIG. 5 (310) wherein the part where (324) meets (310) may be interpreted as a lower boundary and the window (324) is surrounded by the sidewalls) and an upper boundary, (Berkey: FIG. 5 (324) wherein the top part of (324) may be interpreted as a upper boundary) … and the upper boundary positioned below the attachments. (Berkey: the top part of (324) is positioned below the attachments)
	Berkey does not appear to disclose the lower boundary positioned above the cushion.
However, McCloud discloses the lower boundary positioned above the cushion. (McCloud: FIG. 1 (30) see how all the lower boundaries of the windows are positioned above the cushion/mattress)
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey to have windows with lower boundaries positioned above the cushion/mattress as taught by McCloud in order to provide better ventilation to the infant as well as a better view in which one of ordinary skill in the art would have recognized as a predictable result.



Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7404219 issued to Berkey in view of Great Brittan Patent No. 2501526 issued to Doran further in view of  U.S. Patent No. 5778465 issued to Myers.

Regarding claim 11,
	Berkey discloses a baby receiving apparatus for insertion into a bassinette, (Berkey: FIG. 4 (302) see also col. 4 lines 41-44) an anatomic pad including an upper surface and a lower surface, (Berkey: FIG. 4 (330) is inserted on the flat surface (310)) … the anatomic pad extending longitudinally within a pair of longitudinally within a pair of longitudinally extending sides (Berkey: FIG. 4 (330) see how the pad is positioned within a pair of two  a sidewall extending vertically and surrounding the pad, (Berkey: FIG. 4 (320) has two sidewalls extending vertically and surrounding the pad (330)) a window configured to allow the baby to be seen through the sidewall. (Berkey: FIG. 5 (324) wherein the baby can be seen since (324) which would otherwise be (124) in another embodiment, can be made from mesh material col.3 lines 47-50 which would allow a user to view a baby and preserve air flow)
	Berkey does not appear to disclose the lower surface configured to abut a bed in the bassinette,
	However, Doran discloses the lower surface configured to abut a bed in the bassinette. (Doran: FIG. 3 (11) see also FIG. 1 how (11) abuts (4) which may be interpreted as a bed) 
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey by configuring the lower surface of the anatomic pad to abut a bed in the bassinette as taught by Doran in order to provide a comfortable support for the infant that is placed into the device in which one of ordinary skill in the art would have recognized as a predictable result.
	Berkey does not appear to disclose the sidewall being tapered, inwardly, such that the sidewall narrows from an upper portion towards a lower portion which is connected to the flat surface;… a plurality of attachments connected to the upper portion of the sidewall, the plurality of attachments configured to attach to the bassinette… and the cushion extending a shorter longitudinal distance than the flat surface extends longitudinally.
	However, Myers discloses the sidewall being tapered, inwardly, such that the sidewall narrows from an upper portion towards a lower portion which is connected to the flat surface; (Myers: FIG. 2 (44))

	In addition, it has been held that change in size/shape is a matter of design choice and is not patentable over the prior art unless an unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	In another embodiment of Berkey, Berkey discloses a plurality of attachments connected to the upper portion of the sidewall, (Berkey: FIG. 2 (140)) the plurality of attachments configured to attach to the bassinette; (The examiner notes that although not visible in the drawing of FIGS. 4-5 that the combination of both embodiments would allow the device to attach to the frame of the bassinette)
	It would have been obvious for one having ordinary skill in the art to modify the bassinette embodiment of Berkey to have attachments configured to attach to the bassinette as taught by Berkey in order to make sure that the insert is well secured in order to avoid part of the sidewall falling off and suffocating the infant in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13, 
the apparatus of claim 11… the window is comprised of a … mesh (Berkey: col. 3 lines 47-50)
Berkey does not appear to disclose the sidewall is comprised of a 3-D mesh.
	However, Myers discloses the sidewall comprises of a three dimensional mesh. (Myers: col. 3 lines 24-26)
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey to have the entire sidewall made from 3-D mesh as taught by Myers in order to get a better view of the child inside the bassinette insert in which one of ordinary skill in the art would have recognized as a predictable result.
	Berkey does not appear to disclose the window is comprised of a different mesh that is more transparent than the 3-D mesh and through which the baby can be seen. 
	However, it would have been obvious for one having ordinary skill in the art to modify the mesh of the ventilation panels to be different than that of the 3-D mesh since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7404219 issued to Berkey in view of Great Brittan Patent No. 2501526 issued to Doran further in view of  U.S. Patent No. 5778465 issued to Myers further in view of WIPO Publication No. 2018087798 issued to Matsumoto.

Regarding claim 12,
	The Berkey/Myers combination discloses the apparatus of claim 11.
	Neither reference appears to disclose a cushion abutting the sidewall and the cushion connected to the one lateral side of the pair of lateral sides on the pad and the sidewall, the cushion extending above the upper surface of the pad and the cushion extending longitudinally a shorter distance than the pad extends longitudinally.
	However, Matsumoto discloses a cushion abutting the sidewall (Matsumoto: FIG. 5 (41, 42, 43) and the cushion connected to the one lateral side of the pair of lateral sides on the pad (Matsumoto: FIG. 5 (41, 42, 43) see how threecushions are connected to a pair of lateral sides on the pad) and the sidewall, (Matsumoto: FIG. 5 (41, 43) see how both cushions are connected to a pair of lateral sides and the sidewall) the cushion extending above the upper surface of the pad and the cushion extending longitudinally a shorter distance than the pad extends longitudinally. (Matsumoto: FIG. 5 see how cushions 41-43 extend a shorter distance than the pad (11, 12))
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey to have cushions that are connected to both the sidewall and the lateral side of the pad as taught by Matusumoto since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than protect the baby from bumping his head on the uncomfortable walls of the insert device and provide for a safer environment for the baby  in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	The Berkey/Myers combination discloses the apparatus of claim 11.
	Neither reference appears to disclose a plurality of cushions paced apart with a portion of the pad extending therebetween, each cushion in the pair of cushions adjacent to the side wall and connected to one lateral side of the pair of lateral sides of the pad, each cushion of the pair of cushions extending above the upper surface of the pad and each cushion of the pair of cushions extending a distance in a longitudinal direction which is less than a length the pad extends in the longitudinal direction. 
	However, Matsumoto discloses a plurality of cushions paced apart with a portion of the pad extending therebetween, (Matsumoto: FIG. 5 (41, 42, 43) each cushion in the pair of cushions adjacent to the side wall and connected to one lateral side of the pair of lateral sides of the pad, (Matsumoto: FIG. 5 (41, 42, 43) see how three cushions are connected to a pair of lateral sides on the pad) each cushion of the pair of cushions extending above the upper surface of the pad and each cushion of the pair of cushions extending a distance in a longitudinal direction which is less than a length the pad extends in the longitudinal direction. (Matsumoto: FIG. 5 see how cushions 41-43 extend a shorter distance than the pad (11, 12))
	It would have been obvious for one having ordinary skill in the art to modify the device of Berkey to have cushions that are connected to the lateral side of the pad as taught by Matusumoto since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than protect the 

Regarding claim 15, as best understood,
	The Berkey/Myers combination discloses the apparatus of claim 14, wherein the cushion is configured to touch a baby that is placed on the flat surface. (The examiner notes that depending on the way one positions the child in the Berkey/Matsumoto combination that the cushion would otherwise touch the child since it resides in the device connected to the sidewall above the pad.)

Regarding claim 16,
	The Berkey/Myers combination discloses the apparatus of claim 12, wherein the cushion is configured to touch a baby that is placed on the flat surface. (The examiner notes that depending on the way one positions the child in the Berkey/Matsumoto combination that the cushion would otherwise touch the child since it resides in the device connected to the sidewall above the pad.)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/21/2021